Citation Nr: 1115099	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for any cardiovascular disease.

2.  Entitlement to service connection for any cardiovascular disease.

3.  Entitlement to service connection for any acquired skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1996 to January 1999.  He did not serve in the Persian Gulf Theater of Operations.  

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2008-issued rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that, in pertinent part, denied service connection for a back condition and a skin disorder, and determined that new and material evidence had not been submitted to reopen a claim for service connection for a heart condition.

In July 2010, the RO granted service connection for a back condition.  The Veteran has not appealed for a higher initial rating or earlier effective date.  Thus, the appeal for service connection for a back condition has been resolved and need not be discussed further.

The Veteran has testified at a videoconference hearing before the undersigned in January 2011.  The hearing transcript has been associated with the claims file. 

Service connection for cardiovascular disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of October 1999, the RO denied service connection for a heart condition and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the October 1999 decision and it became final.

3.  Evidence received at the RO since the October 1999 rating decision triggers VA's duty to obtain a medical nexus opinion concerning the etiology of cardiovascular disease.  

4.  A skin rash of the groin appeared and then resolved during active military service.

5.  Evidence of continuity of symptoms of skin disability since active service has not been presented.  


CONCLUSIONS OF LAW

1.  The October 1999 rating decision, which denied service connection for a heart condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2010).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for a heart condition and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  An acquired skin disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the application to reopen a service connection claim, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

With respect to the claimed skin disability, VA must inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was sent to the claimant in May 2008, prior to the initial unfavorable decision.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the pertinent VA outpatient treatment records.  A hearing was provided.  No compensation examination was offered the claimant and no medical opinion was obtained, however. 

In determining whether VA must provide a VA medical examination or medical opinion, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated that this requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service (a low threshold).  Evidence that indicates that a disability "may be associated" with military service includes, but is not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination and/or medical opinion to determine the etiology of a claimed skin disability does not need to be obtained because the third and fourth "prongs" of the 4-pronged McLendon test are not met.  

The third prong is not met because the evidence does not relate the current symptoms to active service.  The Veteran testified that he no longer has a rash of the groin, which was seen during active service.  He testified that the groin rash resolved after three-months of treatment in service.  He testified that he currently has black spots on his back, which appeared after active service.  Moreover, an April 2008 VA clinical report notes that the skin was normal.  

The fourth "prong" is not met because there is sufficient competent medical evidence of record to make a decision on the claim.  The April 2008 VA report that notes that the skin is normal is competent, credible, and persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim for service connection for an acquired skin disability.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

New and Material Evidence

In an October 1999-issued rating decision, the RO denied service connection for a heart condition.  The Veteran and a prior representative were notified of the decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2010).

Pursuant to 38 C.F.R. § 3.156(a) (2010), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The Veteran's application to reopen his service connection claim was received at the RO in May 2008, subsequent to the effective date of the revision.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court also found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the October 1999 rating decision consists of service treatment records (STRs), a VA examination report, and the Veteran's claim, as discussed below.

The STRs reflect that the heart was normal when examined for active service in October 1995.  A Womack Army Medical Center (hereinafter: WAMC) report notes that the Veteran was admitted on July 23, 1998, and was discharged the next day.  The discharge diagnoses were atypical chest pain (substernal); concentric left ventricular hypertrophy; and esophagitis.  A subsequent July 1998 WAMC report notes that the Veteran had been hospitalized last week for a heart murmur.  He reported continued chest pains.  

The Veteran was again hospitalized for chest pains at WAMC from August 4 to 5, 1998.  The final diagnosis at discharge was atypical chest pain; rule-out myocardial infarction, and gastro esophageal reflux disease (hereinafter: GERD).  A later August 1998 WAMC report notes atypical chest pain for the recent six weeks.  The report notes an earlier admission to rule-out myocardial infarction.  

The STRs contain no separation examination report, nor is there a report of medical history questionnaire on which the Veteran might have reported continued symptoms relevant to the claim; however, in February 1999, within 30 days of discharge, the Veteran requested service connection for the heart condition that arose in July 1998.  

An April 1999 VA heart compensation examination report reflects that the examiner detected sinus arrhythmia, a systolic murmur, and a split second sound.  The sinus arrhythmia was noted to be a normal finding.  The examiner requested an electrocardiogram, echocardiogram, and an upper gastrointestinal series.  A note in the file mentions that these were not done.  The diagnoses include rule-out mitral valve prolapse. 

In May 1999, the RO found the claim for service connection for a heart condition not well grounded and in pertinent part of an October 1999 rating decision, the RO denied service connection for a heart condition. 

The Board will review the evidence submitted since the final October 1999 RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant and whether it raises a reasonable possibility of substantiating the claim.  

The evidence submitted since the October 1999 RO decision includes a May 2010 substantive appeal addressing other issues.  In that submission, the Veteran mentioned that his heart medications no longer worked and that his heart condition contributed to unemployability.  The letter is not new and material evidence sufficient to reopen the claim.  It is cumulative of an earlier claim and it does not raise a reasonable possibility of substantiating the claim, or at least trigger VA's duty to assist.

In January 2011, the Veteran testified at a videoconference hearing before the undersigned that he first sought VA medical treatment for his heart about two years after discharge and that VA found mitral valve pathology.  Because the STRs noted a heart murmur and the April 1999 VA examination report indicates that valvular heart disease was suspected, this lay testimony of continued cardiovascular pathology could trigger VA's duty to obtain a medical nexus opinion.  The Board finds this to be sufficiently new and material evidence to reopen the claim.  

Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  The issue will be addressed further in the REMAND below.

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's skin was normal at entry into active military service.  He was treated at a battalion aid station in July 1998 for a skin rash affecting the right inner thigh.  The Veteran reported that wearing BDUs (battle-dress-uniforms) made the irritation worse.  The condition was treated with Mycelex(r) and the Veteran was instructed to return in 10 days if symptoms persisted.  There is no further record of treatment during active service.  There is no separation examination report of record.  Neither is there a medical history questionnaire on which the Veteran might have reported a skin disorder at the time of separation.

A month after separation from active service, the Veteran submitted a service connection claim, but did not mention a skin disorder.  

An April 2008 VA primary care report notes that the skin was normal with no lesions seen.  

The Veteran submitted a claim for a skin disorder in May 2008.  He reported that a skin disorder arose while serving in Korea in October 1997 and that he received treatment from October 1997 to January 1999.

In his August 2009 substantive appeal, the Veteran reported (erroneously) that his initial application for VA benefits contained a claim for service connection for black spots on his back.  He stated that he currently had disgusting-looking black spots on the sides of his back.  He reported that during active service he used a cream for three months to clear-up a rash between his legs.

In January 2011, the Veteran testified before the undersigned that he was treated during active service with antibiotics and skin cream for his rash.  He testified that the rash has spread to his back and that it is no longer seen in his groin area.  He testified that he first noticed a skin condition of his back when his mother mentioned it after returning home from a year in Korea.  He also testified that he sought VA attention for it in 1999, about eight months after separation from active service.  He recalled that the VA medication did not work.  He testified that his skin condition has been present ever since active service.  

In this case, there is no medical evidence that there is a current skin condition.  An April 2008 VA examination report notes that the skin is normal.  This report is competent, as it is offered by a medical professional.  It is credible, as there is no indication that it lacks veracity.  It is persuasive, as it is based on correct facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board must also address the competency, credibility, and probative value of all lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence (the Veteran's claims and testimony) is competent with respect to observance of symptoms readily observable, but it is not credible, as it lacks veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The Veteran testified that he sought VA treatment for a skin condition within a year of discharge; however, VA clinical records do not reflect any such complaint.  In fact, an April 2008 report notes that the skin was normal.  The Veteran also testified that his original claim for benefits includes a claim for a skin condition; however, the original claim for benefits includes no such claim.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for an acquired skin disability is therefore denied.  


ORDER

New and material evidence having been submitted, the claim for service connection for any cardiovascular disease is reopened.  To this extent, the appeal is granted.

Service connection for any acquired skin disorder is denied.


REMAND

The Veteran testified before the undersigned Veterans Law Judge that he was hospitalized during active service in 1998 at WAMC.  The STRs include pertinent July 1998 WAMC hospitalization records.  Thus, it will not be necessary to search for additional STRs.  

A July 1998-dated STR notes left ventricle hypertrophy and a heart murmur.  An April 1999 VA heart compensation examination report contains a diagnosis of rule-out mitral valve prolapse.  The duty to assist includes obtaining a medical opinion on the matter.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The case is therefore remanded to the AMC for the following action:

1.  The AMC should make arrangements for an examination by a cardiologist.  The claims file should be made available for review by the cardiologist, who is asked to review the claims file, elicit a history of relevant heart-related symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  For each diagnosis offered, the cardiologist is asked to address whether it is at least as likely as not (50 percent or greater possibility) to have begun during active service.  The cardiologist should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the cardiologist should state why.  

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


